Citation Nr: 0720909	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hernia repair.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right knee 
arthroplasty.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to service connection for sleep 
apnea, bilateral hearing loss disability, tinnitus, and right 
knee arthroplasty are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In May 2007, prior to the May 2007 certification of the 
appeal to the Board, the veteran withdrew appeals for service 
connection for left knee disability and a higher rating for 
diabetes mellitus.  They were not certified to the Board like 
the hernia repair claim appeal was.  Therefore, the Board has 
no jurisdiction over these matters.  


FINDING OF FACT

In June 2007, the veteran indicated that he wanted to 
withdraw his appeal of the RO's denial of service connection 
for hernia repair.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service 
connection for hernia repair are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran 
withdrew his appeal in June 2007 and so there are no 
allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the matter of service connection for hernia 
repair is dismissed.


REMAND

In May 2006, the veteran disagreed with the RO's May 2005 
rating decision which denied service connection for sleep 
apnea, bilateral hearing loss disability, tinnitus, and right 
knee arthroplasty.  The RO, however, has not issued a 
statement of the case (SOC) on the these matters, like it 
said it would in May 2006, after the new decision it made in 
September 2006.  Under the circumstances, the Board must 
remand this matter to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case concerning service connection for 
sleep apnea, bilateral hearing loss 
disability, tinnitus, and right knee 
arthroplasty.  If the claimant timely 
perfects an appeal of the RO's May 2005 
decision denying these claims, these 
matters should be returned to the Board 
for further consideration, in 
accordance with appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


